AFFIRM; and Opinion Filed April 29, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00967-CR
                                      No. 05-13-00968-CR

                                CECILIA CERDA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-33135-U, F13-00398-U

                              MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                   Opinion by Justice O’Neill

       Cecilia Cerda appeals her convictions for aggravated robbery and theft. In two issues,

appellant contends the sentences imposed violate her constitutional rights. We affirm the trial

court’s judgments.

       Appellant waived a jury and pleaded guilty to aggravated robbery of an elderly person

and theft from an elderly person. See TEX. PENAL CODE ANN. §§ 29.03(a), 31.03(a) (West 2011

& Supp. 2013). After finding appellant guilty, the trial court assessed punishment at forty years’

imprisonment and a $3,000 fine for the aggravated robbery and ten years’ imprisonment and a
$2,000 fine for the theft. Appellant contends the sentences are grossly disproportionate to the

offenses and inappropriate to the offender, in violation of the United States and Texas

Constitutions. Appellant asserts she committed the offenses to support her heroin addiction, and

she should have been placed on community supervision and allowed to participate in the SAFPF

program. The State responds that appellant failed to preserve her complaints for appellate

review and alternatively, the sentences cannot be characterized as being grossly disproportionate

to the offense.

       Appellant did not complain about the sentences either at the time they were imposed or in

her motions for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d at 723.

Thus, she has not preserved this issue for appellate review. Moreover, punishment that is

assessed within the statutory range for an offense is neither excessive nor unconstitutionally

cruel or unusual. Kirk v. State, 949 S.W.2d 769, 772 (Tex. App.—Dallas 1997, pet. ref’d); see

also Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984). Aggravated robbery of an

elderly person is a first-degree felony offense, punishable by imprisonment for five to ninety-

nine years or life and an optional fine not to exceed $10,000. See TEX. PENAL CODE ANN.

§§ 12.32, 29.03(a)(3)(A), (b) (West 2011). Theft from an elderly person is a third-degree felony

offense, punishable by imprisonment for two to ten years and an optional fine not to exceed

$10,000. Id. §§ 12.34, 31.03(e)(4)(B), (f)(3)(A) (West 2011 & Supp. 2013). Appellant’s forty-

year and ten-year sentences and the fines imposed are within the statutory ranges of their

respective offenses. We conclude the sentences do not violate either the United States or Texas

Constitution. We overrule appellant’s two issues.




                                               -2-
       We affirm the trial court’s judgments.



                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

130967F.U05




                                                -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


CECILIA CERDA, Appellant                           Appeal from the 291st Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00967-CR       V.                        F13-33135-U).
                                                   Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                       Justices Moseley and FitzGerald
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered April 29, 2014.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE




                                            -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


CECILIA CERDA, Appellant                           Appeal from the 291st Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00968-CR       V.                        F13-00398-U).
                                                   Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                       Justices Moseley and FitzGerald
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered April 29, 2014.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE




                                            -5-